                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

OMNI TECHNOLOGIES, LLC                                                    PLAINTIFF

v.                                                 CIVIL NO. 1:18cv334-HSO-JCG

KNOW INK, LLC                                                           DEFENDANT

MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT KNOW
   INK, LLC’S MOTION [7] TO DISMISS FOR LACK OF PERSONAL
   JURISDICTION AND LACK OF PROPER VENUE AND DENYING
   DEFENDANT KNOW INK, LLC’S ALTERNATIVE MOTION [7] TO
                      TRANSFER VENUE

      THIS MATTER IS BEFORE THE COURT on Defendant Know Ink, LLC’s

Motion [7] to Dismiss for Lack of Personal Jurisdiction and Lack of Proper Venue

Or, in the Alternative, Motion to Transfer Venue. After review of the Motion, the

record, and relevant legal authority, the Court finds that it lacks personal

jurisdiction over Defendant Know Ink, LLC, and the Motion [7] to Dismiss for Lack

of Personal Jurisdiction should be granted. The Court further finds that the

alternative Motion [7] to Transfer Venue should be denied.

                                  I. BACKGROUND

A.    Factual background

      This matter arises out of a distributorship agreement entered into between

Plaintiff Omni Technologies, LLC (“Plaintiff” or “Omni”), and Defendant Know Ink,

LLC (“Defendant”). Compl. [1] at 2. Plaintiff is a Mississippi limited liability

corporation, id. at 1, with its principal place of business in Mississippi, Mem. in
Opp’n [13] at 1. Defendant is a Missouri limited liability corporation, Compl. [1] at

1, and both of its members reside in Missouri. Id.

      The parties’ business relationship began on July 21, 2015, when they entered

into a contract under which Plaintiff would act as the sole distributor of Defendant’s

election management software in the States of Mississippi and Alabama (“July 2015

Contract”). Id. Plaintiff and Defendant later renegotiated the July 2015 Contract

and entered into two separate agreements on March 31, 2017, one covering

Alabama and all of its counties (“Alabama Contract”), Compl. [1] at 3, and one

covering the following counties in Mississippi: Jones, Hancock, Oktibbeha, Pearl

River, Warren, George, Tippah, Benton, Attala, Tallahatchie, Yazoo, Prentiss,

Chickasaw, Leflore, Jasper, Sunflower, Grenada, Bolivar, Noxubee, and Lowndes

(“Mississippi Contract”), Mississippi Contract [12-4] at 11. Plaintiff alleges that it

signed the Alabama Contract in its office in Bay St. Louis, Mississippi, Aff. of

Rodney Necaise [12-1] at 1, while Defendant contends this Contract was accepted in

St. Louis, Missouri, Aff. of Kevin Schott [7-3] at 1. Under the terms of both

contracts, Plaintiff had the sole and non-assignable right to market, promote, and

solicit orders on behalf of Defendant in the respective territory covered by each

agreement. Compl. [1] at 3; Mississippi Contract [12-4] at 2.

      During the time the contracts were in effect, Defendant shipped marketing

materials to Plaintiff’s Bay St. Louis office and conducted training sessions of

Plaintiff’s principals there. Aff. of Rodney Necaise [12-1] at 2. Defendant also

attended conferences in Mississippi. Id.; Aff. of Kevin Schott [7-3] at 2.
      As of September 1, 2017, nine counties in Alabama had purchased

Defendant’s software. Compl. [1] at 3. Plaintiff alleges that Defendant failed to pay

Plaintiff commissions due on sales in these nine counties and four other counties in

Alabama, in an amount of no less than $197,036.00. Id. Plaintiff also contends that

it was denied the opportunity to provide technical support to these thirteen

Alabama counties, which would have generated additional income over a period of

three to five years. Id.

      In connection with the Alabama Contract, on April 2, 2018, Defendant

forwarded to Plaintiff correspondence titled, “Notice to Cure Breach of Contract and

Demand Compliance with Distributor Responsibilities,” id., which gave Plaintiff

thirty days to cure certain alleged breaches identified in the letter, Correspondence

April 2, 2018 [12-6] at 1. Plaintiff disputes whether it breached the Alabama

Contract with Defendant. Compl. [1] at 4.

B.    Procedural history

      Plaintiff filed suit in this Court on October 15, 2018, advancing claims for

breach of contract, bad faith, conversion, unjust enrichment, and open account. Id.

at 4-6. The bad faith, conversion, unjust enrichment, and open account causes of

action are based upon facts alleged in the Complaint that pertain only to the

Alabama Contract. Id. at 2-6. Specifically, these relate to the alleged failure of

Defendant to pay Plaintiff commissions on software sales in Alabama. Id. at 4-6.

Mississippi is referenced only in the breach of contract claim, where Plaintiff states

merely that “Omni contracted with Know Ink to present and sell Know Ink’s
election management software in Mississippi and Alabama in return for

commissions.” Id. at 4. The alleged breach is described as “failing to remit payment

as agreed and denying Omni’s participation in the sales.” Id. This allegation

incorporates the facts stated earlier in the Complaint, id., which only allege that

Defendant failed to pay Plaintiff commissions on Alabama sales and denied Plaintiff

participation in sales in Alabama, id. at 3. The Complaint is devoid of any

allegation that Defendant failed to pay any commissions on Mississippi sales or

prevented Plaintiff from participating in sales in Mississippi. See id. Based on the

Complaint in its entirety, although Mississippi is mentioned in the breach of

contract claim, the Complaint does not allege any harm that occurred under, or

actual breaches of, the Mississippi Contract.

      Defendant filed the present Motion [7] to Dismiss pursuant to Federal Rule of

Civil Procedure 12(b)(2) and 12(b)(3), asserting that the Court lacks personal

jurisdiction over it and that venue here is improper. Mot. [7] at 1. The Motion also

requests that, as an alternative to dismissal, the Court transfer the case to the

Eastern District of Missouri. Mot. [7] at 2. Defendant maintains that it does not

have the requisite minimum contacts with the State of Mississippi to satisfy the

requirements of Mississippi’s long-arm statute and the Due Process Clause of the

Fourteenth Amendment to the United States Constitution. Id. Defendant further

maintains that venue here is improper because this district does not fall into any of

the three statutory categories set forth in 28 U.S.C. § 1391. Mem. in Supp. [8] at

13. Defendant relies on the argument that almost no part of the events sued upon
occurred in Mississippi, and those actions that did occur in Mississippi were only

tangentially related to the harm actually alleged in the Complaint. Id. at 4, 15.

       Plaintiff’s Response [12] in Opposition contends that personal jurisdiction

over Defendant comports with the Mississippi long-arm statute and the Due Process

Clause, because Defendant had sufficient minimum contacts with Mississippi,

specifically, the Mississippi Contract and shipment of Defendant’s products,

technical materials, and sales materials to Mississippi. Mem. in Opp’n [13] at 5-6.

Plaintiff does not directly respond to the alternative Motion [7] to Transfer Venue

but does assert that customers and potential customers of the Mississippi and

Alabama Contracts reside in Mississippi and Alabama. Mem. in Opp’n [13] at 13.

       In reply, Defendant counters that there is no personal jurisdiction in

Mississippi because the Mississippi Contract was not “actually performed in whole

or in part in Mississippi.” Reply [15] at 3 (emphasis in original). Further, it argues

that the Alabama Contract has no factual connection to Mississippi and the

Mississippi contacts Plaintiff alleges are insufficient to meet the nexus requirement

under the Due Process analysis. Id. at 3-6. Defendant submits that the

requirements of both the Mississippi long-arm statute, Miss. Code Ann. § 13-3-57,

and Due Process are not satisfied, and this Court should not assume jurisdiction

over it.
                                   II. DISCUSSION

A.    Personal jurisdiction and Rule 12(b)(2)

      “Where a court finds it lacks personal jurisdiction, it may dismiss the action

pursuant to Federal Rule of Civil Procedure 12(b)(2).” Herman v. Cataphora, Inc.,

730 F.3d 460, 466 (5th Cir. 2013). “[T]he party seeking to invoke the power of the

court . . . bears the burden of establishing jurisdiction but is required to present

only prima facie evidence.” Pervasive Software, Inc. v. Lexware GMBH & Co. KG,

688 F.3d 214, 219 (5th Cir. 2012) (quotation omitted). In determining whether a

prima facie case exists, this Court must accept as true a plaintiff’s uncontroverted

allegations and resolve in the plaintiff’s favor all conflicts between the jurisdictional

facts contained in the parties’ affidavits and other documentation. See id. at 219-20

(quotation omitted); Revell v. Lidov, 317 F.3d 467, 469 (5th Cir. 2002) (“In

considering a motion to dismiss for lack of personal jurisdiction, a district court may

consider affidavits, interrogatories, depositions, oral testimony, or any combination

of the recognized methods of discovery.”) (quotation omitted).

      To ascertain whether personal jurisdiction exists over a party, this Court

follows a two-step analysis. ITL Int’l, Inc. v. Constenla, S.A., 669 F.3d 493, 496 (5th

Cir. 2012). First, the Court must examine whether Defendant is amenable to suit

under the Mississippi long-arm statute. Id. at 496-97. Next, it must evaluate

whether the exercise of personal jurisdiction comports with the Due Process Clause

of the Fourteenth Amendment. Id. at 497. If Mississippi law does not support the
exercise of personal jurisdiction, the Court need not reach the Due Process question.

Cycles, Ltd. v. W.J. Digby, Inc., 889 F.2d 612, 621 (5th Cir. 1989).

B.    The Mississippi long-arm statute

      “Federal Rule of Civil Procedure 4(k)(1)(A) confers personal jurisdiction over

any defendant who would be subject to personal jurisdiction under the long-arm

statute of the state in which the district court sits.” ITL Int’l, Inc., 669 F.3d at 497.

      The Mississippi long-arm statute provides, in relevant part, as follows:

      Any nonresident person, firm, general or limited partnership, or any
      foreign or other corporation not qualified under the Constitution and
      laws of this state as to doing business herein, who shall make a contract
      with a resident of this state to be performed in whole or in part by any
      party in this state, or who shall commit a tort in whole or in part in this
      state against a resident or nonresident of this state, or who shall do any
      business or perform any character of work or service in this state, shall
      by such act or acts be deemed to be doing business in Mississippi and
      shall thereby be subjected to the jurisdiction of the courts of this state.

Miss. Code Ann. § 13-3-57. Mississippi courts interpret this statute as authorizing

      “three activities” which will permit Mississippi courts to exercise
      personal jurisdiction over a nonresident defendant: “(1) if that person
      has entered into a contract to be performed in Mississippi; (2) has
      committed a tort in Mississippi; or, (3) is conducting business in
      Mississippi.”

Dunn v. Yager, 58 So. 3d 1171, 1184 (Miss. 2011) (quoting Yatham v. Young, 912 So.

2d 467, 469-70 (Miss. 2005)); see also Miss. Code Ann. § 13-3-57. The three prongs

of Mississippi’s long-arm statute are commonly referred to as “the contract prong,

the tort prong, and the doing-business prong.” ITL Int’l, Inc., 669 F.3d at 497.
C.    The Fourteenth Amendment Due Process Clause

      If a state’s long-arm statute “encompasses the defendant’s activity for

purposes of the suit, the plaintiff must also ensure that the state’s exercise of

personal jurisdiction over a defendant would be permissible under the Fourteenth

Amendment.” Tellus Operating Grp., LLC v. R&D Pipe Co., 377 F. Supp. 2d 604,

607 (S.D. Miss. 2005). “The Due Process Clause of the Fourteenth Amendment

constrains a State’s authority to bind a nonresident defendant to a judgment of its

courts.” Walden v. Fiore, 134 S. Ct. 1115, 1121 (2014) (citing World-Wide

Volkswagen Corp. v. Woodson, 444 U.S. 286, 291 (1980)). A nonresident defendant’s

physical presence within the territorial jurisdiction of a court is not required. Id.

However, a plaintiff must show that a defendant has “certain minimum contacts

with [Mississippi] such that maintenance of the suit does not offend the traditional

notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S.

310, 316 (1945) (quotation omitted).

      Personal jurisdiction may be general or specific. ITL Int’l, Inc., 669 F.3d at

498. General jurisdiction exists where the defendant has maintained “continuous

and systematic” contacts with the forum state, and a court may exercise jurisdiction

over any action brought against the defendant in that state. Helicopteros Nacionales

de Colombia v. Hall, 466 U.S. 408, 415-16 (1984). “If a defendant does not have

enough contacts to justify the exercise of general jurisdiction, the Due Process Clause

prohibits the exercise of jurisdiction over any claim that does not arise out of or result

from the defendant’s forum contacts.” Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d
266, 274-75 (5th Cir. 2006). Specific jurisdiction is claim-specific. Id. at 274. Specific

jurisdiction under due process requires:

         (1) minimum contacts by the defendant purposefully directed at the
             forum state;
         (2) a nexus between the defendant’s contacts and the plaintiff’s claims;
             and
         (3) that the exercise of jurisdiction over the defendant be fair and
             reasonable.

ITL Int’l, Inc., 669 F.3d at 498; see McFadin v. Gerber, 587 F.3d 753, 759 (5th Cir.

2009).

D.       Plaintiff’s prima facia case for personal jurisdiction

         Plaintiff argues that the series of contracts it entered into with Defendant

should be viewed as an “evolving agreement” in which two contracts, the July 2015

and Mississippi Contracts, were to be performed, by their terms, in whole or in part

in Mississippi. Mem. in Opp’n [13] at 5. Plaintiff also maintains that under the

Alabama Contract, as well as the others, Defendant was required to submit to

Plaintiff’s Mississippi office materials and services supporting Plaintiff’s marketing

and sales efforts. Id. at 6; Aff. of Rodney Necaise [12-1] at 2. Defendant contends

that the contract at issue in this suit, the Alabama Contract, was to be performed in

Alabama and Missouri, not Mississippi. Mem. in Supp. [8] at 7. It disputes that
these shipments and services occurred, Reply Mem. [15] at 31, and the parties also

disagree on where the Alabama Contract was signed. Plaintiff states it was signed

in Bay St. Louis, Mississippi, Aff. of Rodney Necaise [12-1] at 2, while Defendant

maintains that its contracts with Plaintiff were accepted by Defendant in Missouri,

Aff. of Kevin Schott [7-3] at 2. The Court also notes that the Alabama Contract

gives Plaintiff “the limited authority to accept, collect or otherwise take possession

of any fees or funds of KNOW iNK and . . . shall hold the same in trust and shall

immediately deliver the same to KNOW iNK.” Alabama Contract [1-2] at 2.

1.      Personal jurisdiction under the Mississippi long-arm statute

        Turning to the question of whether Plaintiff’s allegations satisfy Mississippi’s

long-arm statute, the parties agree that the tort prong does not apply in this case,

Reply [15] at 2, thus the Court need not analyze Defendant’s contacts under that

prong. Because the Court finds that personal jurisdiction exists under the contract

prong of Mississippi’s long-arm statute, the doing-business prong need not be

addressed.

        To fall within the ambit of the contract prong of Mississippi’s long-arm

statute, two prerequisites must be shown: (1) the contract must be made with a

resident of Mississippi; and (2) it must be performed either in whole or in part by


1 The Alabama Contract itself is unclear on this point. In describing Defendant’s “Marketing and
Support” responsibilities it states that Defendant “shall provide technical support services to [Omni],
also technical materials and sales to [Omni].” Alabama Contract [1-2] at 3. It also states that
Defendant “shall, upon request, assist [Omni] on all advertising, sales promotion, and public
relations campaigns to be conducted, including providing [Omni] with documentation of previous
promotional campaigns conducted in connection with the Product, and shall provide necessary
technical information and assistance.” Id. The Alabama Contract does not explicitly state whether
these services and materials were to be provided to Plaintiff’s office in Mississippi or to the location
in Alabama where the software was to be sold.
either party in Mississippi. Cycles, Ltd., 889 F.2d at 617. Because there is no

factual dispute that Plaintiff is a Mississippi limited liability corporation with its

principal place of business in Mississippi, Compl. [1] at 1, the Court focuses on the

second factor.

      The question of what constitutes performance of a contract in whole or in part

in the State of Mississippi was examined in Med. Assurance Co. of Miss. v. Jackson,

864 F. Supp. 576, 578 (S.D. Miss. 1994), where this Court cautioned against a

“narrow and unfounded view of what performance of a contract entails,” id. In that

case, the Court found that partial performance of the contract occurred in

Mississippi where a check was sent from Mississippi, the check was paid by a

Mississippi bank, and the release form was returned to a location in Mississippi.

The Court reached this conclusion even though settlement proceeds were sent to

Alabama and the release was revised and executed in Alabama. Id. Also of

relevance here is Cirlot Agency, Inc. v. Sunny Delight Beverage Co., No. 2010–CA–

01720–COA, 2012 WL 1085867, at *3 (Miss. Ct. App. 2012), where the Mississippi

Court of Appeals reasoned that since the plaintiff was located in Mississippi, its

performance of the contract logically occurred at least in part within the State.

      Plaintiff argues that the Mississippi Contract and July 2015 Contract were to

be performed in whole or in part in Mississippi and that this is sufficient under the

contract prong to find jurisdiction under Mississippi’s long-arm statute. However,

the issue is not whether Plaintiff had other contacts that would satisfy the contract

prong of Mississippi’s long-arm statute, but whether the Alabama contract does.
      It is disputed what, if any, activity under the Alabama Contract was intended

to take place in Mississippi. But, viewing conflicts in the parties’ affidavits and

other documentation in Plaintiff’s favor, Pervasive Software, 688 F.3d at 219-20,

Defendant shipped marketing materials, provided technical support, trained

personnel, and attended conferences in Mississippi. The Alabama Contract also

permitted Plaintiff to take possession of funds for Defendant and hold them in trust,

presumably in Mississippi where Plaintiff was based. Finally, Plaintiff signed the

contract in Mississippi. The contract prong permits jurisdiction under the long-arm

statute for contracts performed “in whole or in part” in the State, Miss. Code Ann. §

13-3-57 (emphasis added), and this Court has cautioned against reading these

requirements too narrowly, Med. Assurance Co. of Miss., 864 F. Supp. at 578.

Because at least some materials related to the Alabama Contract were shipped to

Mississippi and Defendant provided services in the State, there is personal

jurisdiction over Defendant in Mississippi under the contract prong of the

Mississippi long-arm statute.

      The Court must next evaluate whether the exercise of personal jurisdiction

comports with the Due Process Clause.

2.    Personal jurisdiction under the Due Process Clause

      Due process requires “that a defendant have sufficient contacts with the forum

state such that it should reasonably anticipate being haled into court there.” ITL

Int’l, Inc., 669 F.3d at 498 (quotations omitted). Because the parties agree that

general jurisdiction does not exist in this case, Reply [15] at 5, the Court will focus on
whether specific jurisdiction exists. This can be satisfied by showing the defendant

“purposely directed its activities toward the forum state or purposely availed itself of

the privileges of conducting activities there.” ITL Int’l, Inc., 669 F.3d at 498. The

defendant’s contacts must be more than “random, fortuitous, or attenuated, or of the

unilateral activity of another party or third person.” Id. “Specific jurisdiction may

exist where there are only isolated or sporadic contacts, so long as the plaintiff’s claim

relates to or arises out of those contacts.” Id. at 499.

      In ITL International, Inc. v. Constenla, S.A., the Fifth Circuit found that the

defendant had sufficient minimum contacts with Mississippi when it “took

possession and title of plaintiffs’ goods in Gulfport on 55 occasions” and specified

Gulfport, Mississippi as the delivery location. Id. These contacts were found to be

purposeful so that defendants could reasonably anticipate being haled into court in

Mississippi. Id. at 499. Importantly, however, the plaintiff’s claims did not arise

out of the defendant’s shipments to Mississippi. Id. at 500. Rather, the dispute in

the lawsuit was “oriented almost exclusively towards activity that had taken place

or may eventually take place in Costa Rica.” Id. For this reason, there was not

specific personal jurisdiction over the defendant under the Due Process Clause. Id.

at 501.

      Plaintiff advances three contacts with Mississippi which it contends support

its claim that this Court has personal jurisdiction over Defendant: (1) those contacts

related to the July 2015 Contract; (2) those related to the Mississippi Contract; and

(3) those related to the Alabama Contract. Plaintiff urges the Court to look at these
three contracts as an “evolving agreement,” Mem. in Opp’n [13] at 5, but in order to

exercise specific jurisdiction, claim-specific contacts are required. A pattern of

behavior that is indirectly related to the claims in the case is not sufficient. See ITL

Int’l, Inc., 669 F.3d at 499-500. After describing the July 2015 Contract and the

Mississippi Contract, the Complaint raises no further allegations regarding how its

actual claims, which all arise out of the Alabama Contract, relate to Mississippi. Id.

at 2. Plaintiff’s claims rest on the alleged failure of Defendant to credit Plaintiff for

sales of election management software in Alabama, in contravention of the parties’

compensation agreement under the Alabama Contract, Compl. [1] at 3, and

Defendant’s alleged denial of the opportunity to generate additional income by

performing services in Alabama, id. at 3-4. The Court will thus only look to

contacts with the State of Mississippi in connection with the Alabama Contract in

conducting its personal jurisdiction analysis.

      The Court accepts Plaintiff’s allegations that in connection with the Alabama

Contract, Defendant sent materials and services to Mississippi, trained Plaintiff’s

employees in Mississippi, attended conventions in Mississippi, and signed the

Alabama Contract in Mississippi, Aff. of Rodney Necaise [12-1] at 2, and that

Plaintiff had the authority to hold funds in trust in Mississippi, Alabama Contract

[1-2] at 2. However, none of the allegations in the Complaint refer to the failure of

Defendant to comply with contractual obligations related to providing materials or

services or the holding of funds by Plaintiff in trust for Defendant. Further,

although the Court accepts that the Alabama Contract was signed in Mississippi,
“an individual’s contract with an out-of-state party alone cannot automatically

establish sufficient minimum contacts in the other party’s home forum.” Burger

King Corp., 471 U.S. at 478. Rather, a court looks to “prior negotiations,

contemplated future consequences, the terms of the contract, and the parties’ actual

course of dealing.” Id. at 479.

       The contemplated future consequences and terms of the Alabama Contract

were all directed towards Alabama. Alabama Contract [1-2]. While some

tangential activity occurred in Mississippi, this activity is not part of the dispute in

this suit. Even assuming the Alabama Contract was signed in Mississippi, that

alone is insufficient to exercise specific personal jurisdiction over Defendant where

the rest of the Alabama Contract is plainly directed towards activities occurring

outside the State, and the actual issues subject to suit occurred outside the State.

There is not a sufficient nexus between Defendant’s contacts with the State of

Mississippi and the dispute over the Alabama Contract to support the exercise of

specific jurisdiction.

       Because the second prong of the specific personal jurisdiction test is not

satisfied, there is no need to determine whether the exercise of jurisdiction over

Defendant would be fair and reasonable. There is an insufficient nexus between

Defendant’s forum contacts and Plaintiff’s claims in the present action, and as such

Plaintiff has failed to present a prima facie case that this Court may properly

exercise personal jurisdiction over Defendant.
E.    Alternative Motion [7] to Transfer Venue

1.    Legal standard

      In the Fifth Circuit, when a court lacks personal jurisdiction over a defendant

it may transfer the case to a district in which personal jurisdiction can be obtained

under either 28 U.S.C. §§ 1404(a) or 1406(a). Ellis v. Great Sw. Corp., 646 F.2d

1099, 1107 (5th Cir. 1981) (citing Aguacate Consol. Mines, Inc. v. Deeprock, Inc., 566

F.2d 523, 524-25 (5th Cir. 1978)). Under Section 1406(a), a case may be transferred

to any district in which it could have originally been brought. 28 U.S.C. § 1406(a).

Under Section 1404(a), a case may be transferred to a district where it might have

been brought “or to any district or division to which all parties have consented.” 28

U.S.C. § 1404(a). Here, the parties have not consented to any district so the case

may only be transferred to any district where it could originally have been brought.

28 U.S.C. §§ 1404(a), 1406(a).

      Under 28 U.S.C. § 1391(b), a civil action may properly be brought in:

      (1) a judicial district in which any defendant resides, if all
      defendants are residents of the State in which the district is
      located;
      (2) a judicial district in which a substantial part of the events or
      omissions giving rise to the claim occurred, or a substantial part
      of property that is the subject of the action is situated; or
      (3) if there is no district in which an action may otherwise be
      brought as provided in this section, any judicial district in which
      any defendant is subject to the court's personal jurisdiction with
      respect to such action.

28 U.S.C. § 1391(b).

      It is undisputed that Defendant is a resident of Missouri. Compl. [1] at 1.

Therefore, any district in Missouri where Defendant resides could be the proper
district. 28 U.S.C. § 1391(b)(1). Further, the allegations in the Complaint relate to

the sales of election software in Alabama. Compl. [1] at 2-6. The sales were made

in Alabama, the Alabama Contract was to be performed in Alabama, and the

additional income that Plaintiff could have earned came from providing technical

support to Alabama counties. Id. at 2-3. The events giving rise to the claim

occurred to a substantial degree in Alabama. Based on this analysis, a district in

Alabama or Missouri may be a proper venue for this suit.

      In determining the proper venue for a case, the Fifth Circuit utilizes the

Gilbert factors, which include consideration of public and private interest factors.

In re Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008) (adopting the

factors from Gulf Oil Corp. v. Gilbert, 330 U.S. 501 (1947), a forum non conveniens

case). The private interest factors are:

      (1) the relative ease of access to sources of proof;
      (2) the availability of compulsory process to secure the attendance
      of witnesses;
      (3) the cost of attendance for willing witnesses; and
      (4) all other practical problems that make trial of a case easy,
      expeditious and inexpensive.

Id. (citing In re Volkswagen AG, 371 F.3d 201, 203 (5th Cir. 2004)).

The public interest factors are:

      (1) the administrative difficulties flowing from court
      congestion;
      (2) the local interest in having localized interests decided at home;
      (3) the familiarity of the forum with the law that will govern the
      case; and
      (4) the avoidance of unnecessary problems of conflict of laws [or
      in] the application of foreign law.

Id.
      Defendant argues that this case should be transferred to the Eastern District

of Missouri. Mem. in Supp. [8] at 16. Plaintiff did not file a substantive response to

the Motion [7] to Transfer Venue. See Mem. in Opp’n [13]. Plaintiff does note when

discussing personal jurisdiction that the witnesses in the case will be customers and

potential customers who reside in Mississippi and Alabama. Id. at 10.

      Defendant’s arguments do not make it clear that the Eastern District of

Missouri is the proper forum, as opposed to a district in Alabama. On the first

private interest factor, Defendant notes that documentation and evidence will be in

Missouri, but it concedes that similar evidence will also be located in Alabama.

Mem. in Supp. [8] at 16. This factor is neutral. Defendant recognizes that the

second private interest factor is not conclusive because there is no perfect venue, id.,

as no district will have “absolute subpoena power” over all non-party witnesses, In

re Volkswagen of Am., Inc., 545 F.3d at 316 (analyzing the second factor by

determining which judicial district enjoyed the absolute subpoena power over the

non-party witnesses).

      In discussing the third factor, Defendant posits that most fact witnesses with

direct knowledge of the disputed sales reside in Alabama, although Plaintiff’s

employee witnesses likely reside in Mississippi and Defendant’s employee witnesses

likely reside in Missouri. Mem. in Supp. [8] at 16. While Defendant correctly points

out that there are travel costs associated with bringing its employee witnesses from

Missouri to Alabama, id., there would be even more significant costs incurred by

bringing witnesses from the thirteen Alabama counties that purchased Defendant’s
software from Alabama to Missouri. This factor weighs in favor of an Alabama

venue. Defendant does not advance any arguments regarding the fourth private

interest factor, and the Court is not aware of any private interest obstacles with

either venue beyond those discussed.

      Turning to the first public interest factor, Defendant makes no claim that

either the Eastern District of Missouri or a district in Alabama will encounter

administrative difficulties flowing from court congestion, and the Court is aware of

none. Defendant also does not raise an argument in favor of the Eastern District of

Missouri based upon the second public interest factor. The Fifth Circuit has found

the following factors to be important in considering localized interest: where the

facts arose, where the witnesses are located, and where the evidence is located. In

re Volkswagen of Am., Inc., 545 F.3d at 317. As noted above, the Court recognizes

that witnesses and evidence may be located in both Alabama and Missouri. The

facts giving rise to the claim presumably arose in Alabama, where the sales took

place. Because the sales and the Contract were directed towards actions in

Alabama, this factor weighs in favor of an Alabama district.

      Defendant notes on the third factor that the Eastern District of Missouri will

be more familiar with Missouri law and that the contract has a Missouri choice of

law provision. Mem. in Supp. [8] at 16. Because of this, the third public interest

factor weighs in favor of venue in the Eastern District of Missouri. Finally,

Defendant does not call the Court’s attention to any conflict of laws problems or
application of foreign law issues, other than those noted in the third factor. The

fourth factor is not helpful in determining proper venue.

      Balancing the totality of the private and public interest venue factors, the

Court finds that a district in Alabama would appear to be the more appropriate

venue. While the Eastern District of Missouri is more familiar with Missouri law,

this one factor is not sufficient to weigh in favor of transferring venue to the

Eastern District of Missouri when compared to the expense of having witnesses

from thirteen counties in Alabama travel to Missouri for litigation, and the localized

interests of Alabama. Indeed, Defendant agrees that most fact witnesses reside in

Alabama. Mem. in Supp. [8] at 16. The decision to transfer venue is animated by

the underlying principle that a transfer is “for the convenience of parties and

witnesses, in the interest of justice.” In re Volkswagen of Am., Inc., 545 F.3d at 315

(emphasis added). A district court in Alabama will be able to apply the relevant

Missouri contract law principles more easily than county officials from thirteen

Alabama counties will be able to travel to Missouri for litigation. The Court finds

that the appropriate venue for the present dispute is in an Alabama district.

      However, the issue of which Alabama district court is appropriate remains.

Neither party has presented the Court with any facts or information regarding in

which judicial district the software sales took place, or where specific Alabama

customers purchased the software. The Court is unable to determine based on the

record before it which district in Alabama would be an appropriate venue. Because

of this difficulty, the Court finds that a transfer to Alabama is not practicable based
on the record. Rather than transferring to the Eastern District of Missouri, which

has been found to be an inappropriate venue, the Court ultimately concludes that

the interests of justice would best be served by dismissing the case without

prejudice and allowing Plaintiff to refile it in the appropriate judicial district in

Alabama. The request to transfer venue will be denied.

                                  III. CONCLUSION

      To the extent the parties’ remaining arguments are not addressed, the Court

has considered them and determined that they would not alter the outcome.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

Know Ink, LLC’s Motion [7] to Dismiss for Lack of Personal Jurisdiction is

GRANTED.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Defendant Know

Ink, LLC’s alternative Motion [7] to Transfer is DENIED.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, this case is

DISMISSED WITHOUT PREJUDICE for lack of personal jurisdiction over

Defendant Know Ink, LLC.

      SO ORDERED this the 27th day of September, 2019.


                                         s/ Halil Suleyman Ozerden
                                         HALIL SULEYMAN OZERDEN
                                         UNITED STATES DISTRICT JUDGE
